Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  141739(98)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 141739
  v                                                                 COA: 278411
                                                                    Kent CC: 06-006768-FC
  SAMMIE RAY BAILEY, JR.,
             Defendant-Appellee.
  ____________________________________


         On order of the Chief Justice, the motion by defendant-appellee for extension of
  the time for filing his brief on appeal is considered and, it appearing the brief was filed
  March 8, 2011, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2011                      _________________________________________
                                                                               Clerk